




CONFIDENTIAL TREATMENT REQUESTED BY
STILLWATER MINING COMPANY
Exhibit 10.3
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.


PRECIOUS METALS SUPPLY AGREEMENT
Precious Metals Supply Agreement (this “Agreement”), effective July 1, 2014
(“Effective Date”), by and between STILLWATER MINING COMPANY, a corporation
organized under the laws of the State of Delaware and having offices at 1321
Discovery Drive, Billings, MT 59102, (“Supplier”) and JOHNSON MATTHEY INC., a
corporation organized under the laws of the State of Pennsylvania and having
offices at 435 Devon Park Drive, Wayne, Pennsylvania 19087 (“Purchaser”). Each
of Supplier and Purchaser shall be referred to individually as a “Party” and
collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, Purchaser is Supplier's refiner for precious metal-bearing materials
under a Master Goods and Services Agreement, effective as of the Effective Date
(the “MGSA”), into which this Agreement has been incorporated and pursuant to
which Purchaser outturns commercial grade Precious Metals (as that term is
defined in Section 1.1) belonging to Supplier;
WHEREAS, Precious Metals outturned by Purchaser and belonging to Supplier
originate from two sources: (1) primary mine output ("Mine Output"), and (2)
secondary recycling feed ("Secondary Output");
WHEREAS, Supplier is a seller of Precious Metals and Purchaser requires supply
of Precious Metals; and
WHEREAS, Purchaser desires to purchase Precious Metals from Supplier and
Supplier desires to sell Precious Metals to Purchaser under the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements hereinafter set forth, Supplier and Purchaser,
intending to be legally bound, hereby agree as follows:
1.SUPPLY AND PURCHASE.
1.1.
Mine Output. During the Term (as that term is defined in Section 2.1), Supplier
agrees to supply to Purchaser, and Purchaser agrees to purchase from Supplier,
subject to the exceptions listed in Section 1.7 below and under the terms of
this


Precious Metals Supply Agreement Page 1 of 1

--------------------------------------------------------------------------------




Agreement, one hundred percent (100%) of the refined platinum, palladium and
rhodium precious metals (individually and collectively, “Precious Metals”)
originating from the Mine Output.
For the first consecutive twelve month period commencing on the Effective Date,
the following shall apply to Precious Metals originating from the Mine Output:
Rhodium will be purchased at the [***]; provided that on any given trading day,
absent agreement otherwise, Purchaser's purchases will be capped at[***] oz.
Platinum and Palladium can be priced one of two ways, provided the method shall
be chosen prior to the commencement of the pricing period for such metal or the
setting of the benchmark pricing* upon which the price to Purchaser is
calculated:
1.)    The [***] between [***] price and the [***] (for purposes of establishing
the [***] calculation, both price settings must occur or else neither price
setting for that day will be used), or
2.)    On the [***] business day [***] the pricing period (the “pricing period”
in this case being an agreed upon period for metal shipped or received at
Purchaser’s facilities, not to exceed [***] calendar days), Purchaser will
calculate a price that reflects the [***] for palladium sponge or platinum
sponge, as applicable, against the [***]. The [***] will be determined by [***]
in such sponge. Purchaser will [***]. [***] will be one of the [***] will be
included in each pricing period’s [***].
For either method chosen, the following shall apply:
Supplier acknowledges that Purchaser will [***] being purchased [***] in the
pricing period and will be deemed to have purchased an [***] platinum and/or
palladium on [***] (a [***] being defined as a day in which an [***] and the
[***] for platinum and/or palladium is published. As such, a pricing period
cannot begin retroactively.
*Should the[***] or[***] for the relevant metal cease to exist, Purchaser and
Supplier will work together in good faith to agree on a suitable transparent,
market-determined pricing mechanism.


1.2.
Pricing Method Changes. The pricing methods specified in Section 1.1 above shall
apply to the first twelve months of this Agreement (July 1, 2014 -June 30,
2015). For each twelve month period thereafter, the parties covenant to
negotiate in good faith the pricing terms or mechanisms pursuant to which
Purchaser shall purchase Supplier's Mine Output. The pricing or pricing
mechanism for each such year shall be agreed no later than June 30 of the
preceding year. For any year for which the parties have not agreed the pricing
or pricing mechanisms, the pricing mechanism in section 1.1 will remain as the
default pricing provision for that 12-month period. However, Supplier will have
the option to be released from its obligation to sell 100% of its Mine Output to
Purchaser for such year; provided that, for any such year or years in which the
parties do not agree on pricing or pricing mechanisms, this Agreement shall not
terminate and the refining charges


Precious Metals Supply Agreement Page 2 of 2

--------------------------------------------------------------------------------




under the MGSA shall be increased by [***] per troy oz of recovered Precious
Metals for the affected year(s). The parties acknowledge that this Agreement and
the MGSA are related agreements and that Purchaser will lose part of the benefit
of the overall bargain if Supplier is not obligated to sell 100% of its Mine
Output to Purchaser and, therefore, the increase in refining fees is agreed to
be liquidated damages and not a penalty.
1.3.
Secondary Output. During the Term, Supplier agrees to give Purchaser the
opportunity to quote for all such Precious Metals (on an individual Precious
Metal basis).

1.4.
Supplier's PGM Account. Purchaser and Supplier have established a metal account
for Supplier under the MGSA. Supplier's metal account will be credited with
Precious Metals outturned by Purchaser for Supplier under the MGSA. As and when
Purchaser purchases Precious Metal from Supplier pursuant to this Agreement,
Purchaser shall debit Supplier's metal account accordingly.

1.5.
Title. All right, title and interest in and to the Precious Metals sold
hereunder shall pass to Purchaser upon the Purchaser's receipt of the Precious
Metals in accordance with Section 4 below.

1.6.
Warranty. Supplier represents and warrants that it has good, valid and
marketable title to the Precious Metals to be purchased by Purchaser and shall
transfer to Purchaser such title free and clear of all mortgages, security
interests, liens and other financial encumbrances of any kind.

1.7.
Exceptions. The Parties acknowledge and agree that Supplier will continue to
supply Precious Metals to Tiffany & Co. for the duration of the Term.
Accordingly, those quantities are permanently excluded from Supplier's
obligation to offer for sale to Purchaser and Purchaser's obligation to purchase
the affected quantities of Precious Metals.

2.    TERM AND TERMINATION.
2.1.
Term: Renewal Terms. This Agreement shall commence on the Effective Date and
expire on June 30, 2019 (the “Term”).

2.2.
Breach. Each Party shall have the right to terminate this Agreement immediately
upon written notice to the other Party if at any time such other Party (the
“Defaulting Party”) commits a breach of any covenant or agreement in this
Agreement and such Defaulting Party fails to cure said breach within ten (10)
business days of being notified in writing of such breach by the non-defaulting
Party.

2.3.
Insolvency. Each Party shall have the right to terminate this Agreement
immediately upon written notice to the other Party if at any time such other
Party


Precious Metals Supply Agreement Page 3 of 3

--------------------------------------------------------------------------------




(the “Defaulting Party”) goes into liquidation, a receiver or trustee is
appointed for its property or estate, or it makes an assignment for the benefit
of creditors, and whether any of the aforesaid events be the outcome of the
voluntary act, or otherwise.
2.4.
Unilateral Termination. Supplier has the right to unilaterally terminate this
Agreement by providing not less than two (2) calendar quarters written notice.
Upon such termination, the MGSA shall remain in full force and effect; provided
that the refining charges in the MGSA shall be increased by [***] per troy oz of
recovered PGM for the remaining term of the MGSA. The parties agree that such
increase in refining fees is liquidated damages and not a penalty.

3.    SUPPLIER CUSTOMER METAL PROVISIONS.
Purchaser acknowledges that Supplier's suppliers of Secondary Output may from
time to time decide not to sell their Precious Metal to Supplier either
immediately or at all. For such circumstances, at Supplier's request, Purchaser
shall establish an unallocated pool account under Supplier's name to hold
Supplier's customer Precious Metal that is being held and not priced. Supplier
shall be able to freely transfer metal to/from their metal account under the
MGSA and this customer holding account at no charge to Supplier or its customer.
4.    PAYMENT AND DELIVERY TERMS.
For each purchased quantity, Supplier shall issue an invoice in US Dollars to
Purchaser and payment of such invoice will be due to the Supplier no later than
two (2) business days following the date the Precious Metal is debited from
Supplier's metal account as specified in Section 1.4. Delivery is on the last
business day of the calendar month and, except as otherwise agreed, the delivery
point is loco Supplier's metal account under the MGSA. All invoice payments
shall be made in US Dollars and payable to Supplier via wire transfer to the
following account:
Wells Fargo Bank NA- Billings, Montana
[***] - Account Number
[***] - ABA Routing Number
[***] - Swift Code
5.    MARKET ANALYSIS AND MARKETING
5.1.
To the extent permitted by applicable law, Purchaser will regularly update
Supplier on market information regarding global supply and demand
characteristics for platinum, palladium and rhodium. Twice a year, Purchaser
will make a market analysis presentation to Supplier's board of directors. While
Purchaser will provide this information in good faith, Supplier acknowledges
that Purchaser cannot guarantee the accuracy of the information provided or any
results that Supplier may obtain in reliance upon it.


Precious Metals Supply Agreement Page 4 of 4

--------------------------------------------------------------------------------




5.2.
For contract years in which Purchaser is purchasing 100% of Supplier's Mine
Output, at Supplier's request, Purchaser will also discuss marketing strategies
to increase market interest in Precious Metals and how Purchaser and Supplier
can work together on marketing

6.    MISCELLANEOUS.
6.1.
Waiver. Any waiver by either Patty of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of either Party to insist upon strict adherence to any
term of this Agreement on one or more occasions will not be considered a waiver
or deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing and
signed by the Party against whom enforcement is sought.

6.2.
Assignment. Neither Party shall assign or transfer this Agreement, in whole or
in part, without the prior written consent of the other Party, except that
either Party shall have the right to assign this Agreement, in whole or in part,
to any Affiliate (as that term is hereinafter defined) thereof. For purposes of
this Agreement, "Affiliate" means, with respect to a Party, any Entity directly
or indirectly controlling (as hereinafter defined), controlled by or under
common control with such Party. For purposes of this Agreement, (i) "Entity"
means, other than a Party, any corporation, partnership, association, trust or
other such organization and (ii) "controlling, controlled by, and control" mean,
as appropriate, the power to direct or influence the management and policies,
whether through the ownership of voting securities, by contract or otherwise.

6.3.
Successors. This Agreement shall be binding upon and inure solely to the benefit
of Supplier and Purchaser, their successors and permitted assigns.

6.4.
Severability. If any term of this Agreement shall be found to be invalid,
illegal or unenforceable, it is the intention of the Parties that the remainder
of this Agreement shall not be affected thereby; provided that each Party's
rights under this Agreement are not materially adversely affected. It is further
the intention of the Parties that in lieu of each such provision which is
invalid, illegal or unenforceable, there be substituted or added as part of this
Agreement a provision which shall be as similar as possible in the economic and
business objectives intended by the Parties as of the Effective Date to such
invalid, illegal or unenforceable provision, but which shall be valid, legal and
enforceable. In the event either Party's rights are materially adversely
affected as a result of a change in this Agreement as contemplated by this
Section 5.4, such Party may terminate this Agreement by notice in writing to the
other Party.

6.5.
Force Majeure and Other Events. No failure, omission, or delay by either Party
in the performance of such Party's obligations under this Agreement shall be
deemed


Precious Metals Supply Agreement Page 5 of 5

--------------------------------------------------------------------------------




a breach of this Agreement if such failure, omission or delay arises from any
cause or causes beyond the reasonable control of such Party including, but not
limited to, any of the following which, for the purpose of this Agreement, shall
each be regarded as a “Force Majeure Event” and beyond the reasonable control of
the Party in question:
•
Acts of God such as storms, floods, and earthquakes;

•
acts or omissions of any Government Authority;

•
compliance with requests, recommendations, rules, regulations or orders of any
Governmental Authority;

•
fire;

•
accidents;

•
acts of the public enemy, terrorist attacks, or war;

•
quarantine restrictions;

•
strikes; lockout disputes or other labor disputes; or

•
transportation embargoes, or failures or delays in transportation.



For purposes of this Agreement, "Governmental Authority" means any governmental
department, commission, board, bureau, agency, court or other instrumentality of
any supranational organization of sovereign states, country, state, province,
territory, commonwealth, municipality or other political subdivision thereof.
6.6.
Notices. All notices and reports required under, and other communications with
respect to, this Agreement shall be in writing and given or sent to the Party to
be notified at its respective address set forth in the preamble to this
Agreement either personally and thereby deemed to be given on that day, or by
facsimile transmission and thereby deemed to be given on the day following or by
registered letter and thereby deemed to be given on the third day following the
day of posting.

6.7.
Applicable Laws. Each of the Parties agrees to comply with all laws, statutes,
regulations and ordinances of any Governmental Authority having jurisdiction
over or related to any Precious Metal and/or other subject matter of this
Agreement with respect to the exercise or performance by such Party of its
rights and obligations, respectively, hereunder.

6.8.
Relationship of the Parties. During the Term, Supplier and Purchaser shall act
as independent contractors and nothing herein shall be construed so as to
constitute Supplier or Purchaser as being a partner, joint venturer, agent or
representative of the other for any purpose whatsoever. Neither Supplier nor
Purchaser shall engage in any conduct which might create the impression or
inference that the other Party is a partner, joint venture, agent or
representative thereof. Each of Supplier and Purchaser shall be solely
responsible for the discharge of its respective obligations and liabilities to
third parties and shall have no right to


Precious Metals Supply Agreement Page 6 of 6

--------------------------------------------------------------------------------




indemnity or contribution from the other Party in respect therefor except
insofar as expressly provided in Section 6.9 of this Agreement.
6.9.
Indemnification.

6.9.1.    Obligations of Purchaser. Without prejudice to any other right or
remedy Supplier may have under this Agreement or otherwise, Purchaser shall
indemnify, defend and hold harmless Supplier, its Affiliates and their
respective directors, officers, employees and agents (individually, a “Supplier
Indemnitee”) from and against all damages, losses, liabilities, costs, expenses,
claims, demands, suits, penalties, judgments and administrative or judicial
orders, including reasonable attorneys’ fees and expenses, (“Claims”) incurred,
assessed or sustained by or against any such Supplier Indemnitee with respect
to, resulting from or arising out of:
6.9.1.1    any negligence or willful misconduct of Purchaser in the performance
of this Agreement; or
6.9.1.2    any breach by Purchaser of its obligations under this Agreement.
6.9.2.    Obligations of Supplier. Without prejudice to any other right or
remedy Purchaser may have under this Agreement or otherwise, Supplier shall
indemnify, defend and hold harmless Purchaser, its Affiliates and their
respective directors, officers, employees and agents (individually, a "Purchaser
Indemnitee") from and against all Claims incurred, assessed or sustained by or
against any such Purchaser Indemnitee with respect to, resulting from or arising
out of:
6.9.2.1    any negligence or willful misconduct of Supplier in the performance
of this Agreement; or
6.9.2.2    any breach by Supplier of its obligations, representations or
warranties under this Agreement.
6.9.3.    Each Party's obligation to indemnify under this Section 5.9 shall be
reduced proportionately to the extent that the negligence or willful misconduct
of the other Party or its Affiliates and their respective directors, officers,
employees or agents has contributed to the Claims.
6.9.4.    LIMITATION. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
GENERAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, CONSEQUENTIAL OR LIKE DAMAGES,
HOWSOEVER NAMED, INCLUDING, WITHOUT LIMITATION, ANY LOST PROFITS OF SUCH OTHER
PARTY.
6.9.5.    Notification. Each of Supplier and Purchaser shall provide notice in
writing to the other Party promptly upon such notifying Party's knowledge of the
institution of any and all claims, suits, actions, and proceedings referred to
in Section

Precious Metals Supply Agreement Page 7 of 7

--------------------------------------------------------------------------------




6.9.1 and Section 6.9.2, respectively, giving due regard to any required
deadline for answering or otherwise responding to the claim, suit, action, or
proceeding in question. Neither Party shall settle any claim, suit, action, or
proceeding on behalf of the other Party without first consulting with such Party
and obtaining its consent, which shall not be unreasonably withheld or delayed.
6.9.6.    Survival. This Section 6.9 shall survive termination of this Agreement
for that period of time ending concurrently with the date on which the statute
of limitations for contractual obligations under the governing law of this
Agreement expires.
6.10.
Confidentiality. The Parties acknowledge that this Agreement and the terms and
conditions herein shall be treated as confidential information and shall not be
divulged, in whole or in part, to any third party, including Affiliates, without
the prior approval of the other Party and neither Party will make use of such
confidential information other than in relation to the performance of its
obligations hereunder, provided however, such confidentiality obligations shall
not be construed to prevent disclosure where legally required or to prevent the
use of such information to enforce a Party's rights under this Agreement.

6.11.
Taxes. Each Party shall be responsible for (and remit as prescribed by the laws
of any duly constituted taxing authority with jurisdiction) any sales, use,
value added, goods and services, transfer or similar taxes, or any surcharges or
escheat requirements (collectively, the “Taxes”) imposed upon that Party by the
laws of such jurisdiction in effect at the time Precious Metals are provided.
For jurisdictions where the Taxes are imposed by statute upon Purchaser, without
statutory provision for recovery from Supplier, Purchaser shall bear the Taxes
in full and without reimbursement. For jurisdictions where the Taxes are imposed
by statute upon Supplier and for which Supplier has a responsibility to collect
and remit, Supplier shall separately itemize the Taxes on each invoice for which
the Taxes are applicable. When applicable, Purchaser shall timely provide
Supplier with the required documentation to exempt the Precious Metals from the
Taxes or to evidence Purchaser's authority to remit the Taxes directly. Supplier
will rely on such good faith documentation and therefore will not be responsible
for such Taxes.

6.12.
Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and hereby supersedes all
prior discussions, negotiations and agreements, whether oral or written, between
them with respect to the same. No term, condition or other provision set forth
in any purchase order, order acknowledgment or the like shall supersede any
term, condition or other provision of this Agreement and, with respect to any
inconsistency or ambiguity created thereby, this Agreement shall control.

6.13.
Amendment. This Agreement may not be amended except in writing, signed by
authorized representatives of both Supplier and Purchaser, which writing shall
include an affirmative statement that this Agreement is being amended thereby.


Precious Metals Supply Agreement Page 8 of 8

--------------------------------------------------------------------------------




6.14.
Headings. The headings contained in this Agreement are for convenience of
reference only, are not considered a part of this Agreement, and shall in no way
affect or alter the meaning or effect of any of the provisions of this
Agreement.

6.15.
Counterparts. This Agreement may be executed simultaneously in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. Facsimile signatures and PDF files
containing signatures shall be considered original for all purposes.

6.16.
Governing Law. This Agreement shall be construed and the rights and obligations
of the Pal1ies determined, in accordance with the laws of the State of New York,
USA, without giving effect to its conflicts of law rules or principles.

ACCEPTED AND AGREED:


JOHNSON MATTHEY INC.                STILLWATER MINING COMPANY






By:    /s/ Timothy Murray            By:     /s/ Michael J. McMullen        
Name: Timothy Murray            Name:     Michael J. McMullen            
Title:     General Manager, PMM N.A         Title: President and CEO            





Precious Metals Supply Agreement Page 9 of 9